Citation Nr: 0004971	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-12 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
bipolar disorder with depression, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from January 1992 to 
April 1995.

This appeal arises from May 1997, Department of Veterans 
Affairs (VARO), Montgomery, Alabama rating decision, which, 
in pertinent part, denied the appellant an increased rating 
for her service-connected bipolar disorder with depression, 
currently evaluated as 30 percent disabling.  The Board notes 
that the appellant withdrew an appeal for service connection 
for obsessive compulsive disorder during her December 1999 
video-conference hearing on appeal before the undersigned 
Member of the Board.

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to a rating in excess of 30 percent is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, she has presented a claim which is 
plausible.  Generally, claims for increased evaluations are 
considered to be well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

At the time of her December 1999 hearing on appeal, the 
appellant reported that she had received treatment and had 
been hospitalized on several occasions for her psychiatric 
symptoms, most recently during the previous month.  She 
testified that, in addition to her continuing inpatient and 
outpatient treatment at the VA, she sought psychiatric 
treatment at the Mobile Infirmary in November 1999.  However, 
treatment records and hospitalization reports regarding her 
most recent treatment and hospitalizations have not been 
associated with her claims folder.  

The appellant also testified that she had been approved for 
social security disability benefits which she was to begin 
receiving in January 2000.  The Social Security Administration 
(SSA) decision is of record.  However, the evidence relied 
upon in reaching that decision has not been obtained.  
Although, the SSSA decision regarding the appellant's 
unemployability is not controlling for VA purposes, it is 
certainly "pertinent."  Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).  At a minimum, the decision of an administrative 
law judge at the Social Security Administration "is evidence 
which can not be ignored and to the extent its conclusions are 
not accepted, reasons or bases should be given therefore."  
Id, at 370.

The Board further notes that the most recent comprehensive VA 
psychiatric examination of record was conducted in October 
1995, and the appellant should undergo a current VA 
psychiatric examination, particularly in light of the revised 
rating criteria for psychiatric disabilities discussed below.

As mentioned, VARO denied entitlement to an increased rating 
for bipolar disorder with depression in a May 1997 rating 
decision.  However, the Statement of the Case provided to the 
appellant that informed her of her appellate rights contained 
the "old" rating criteria.  The Board notes that the rating 
criteria for psychiatric disorders were changed, effective 
November 7, 1996.  Although the new rating criteria were 
referenced in the December 1997 Statement of the Case 
regarding the issue of service connection for obsessive 
compulsive disorder, this was not sufficient to adequately 
inform the appellant of the applicable laws and regulations 
pertinent to her increased rating claim.  38 C.F.R. § 19.29 
(1999).

Accordingly, the appellant's claim is REMANDED to VARO for 
the following:

1.  VARO should obtain all current 
records of the appellant's VA treatment, 
inpatient and outpatient.

2.  VARO should also request that the 
appellant identify any other recent 
providers of treatment for her 
psychiatric disability, and attempt to 
obtain any treatment records so 
identified.  

3. VARO should take the necessary steps 
to obtain records of the appellant's 
treatment in November 1999 from the 
Mobile Infirmary.  

4.  VARO should attempt to procure the 
appellant's complete SSA records obtained 
in connection with her disability award.  

5.  The appellant should be scheduled for 
another comprehensive VA psychiatric 
examination.  The purpose of the 
examination is to determine the nature 
and severity of the service connected 
psychiatric disability.  Any necessary 
tests or studies should be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner must 
assign a differential Global Assessment 
of Functioning Score, and explain what 
the assigned score represents.  

6.  VARO should then readjudicate the 
issue with consideration of all 
additional evidence.  The claim should be 
adjudicated on the basis of all the 
evidence of record, and all applicable 
laws, regulations, and case law, and, if 
VARO continues to deny the appellant's 
claim, furnish her and her representative 
an appropriate Supplemental Statement of 
the Case which includes the revised 
criteria for rating the psychiatric 
disabilities.  They should be afforded an 
opportunity to respond to the 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board.

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part until she 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


